
	

113 HR 1323 IH: Small Business Start-up Savings Accounts Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1323
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Sewell of Alabama
			 (for herself, Mr. Cicilline, and
			 Ms. Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  tax-preferred Small Business Start-up Savings Accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Start-up Savings
			 Accounts Act of 2013.
		2.Establishment of
			 Small Business Start-up Savings Accounts
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 408A the
			 following new section:
				
					408B.Small Business
				Start-up Savings Accounts
						(a)General
				ruleExcept as provided in
				this section, a Small Business Start-up Savings Account shall be treated for
				purposes of this title in the same manner as an individual retirement
				plan.
						(b)Small business
				start-Up savings accountFor purposes of this title, the term
				Small Business Start-up Savings Account means an individual
				retirement plan which is designated (in such manner as the Secretary may
				prescribe) at the time of establishment of the plan as a Small Business
				Start-up Savings Account.
						(c)Treatment of
				contributions
							(1)No deduction
				allowedNo deduction shall be allowed under section 219 for a
				contribution to a Small Business Start-up Savings Account.
							(2)Contribution
				limit
								(A)In
				generalThe aggregate amount of contributions for any taxable
				year to all Small Business Start-up Savings Accounts maintained for the benefit
				of an individual shall not exceed $10,000.
								(B)Aggregate
				limitationThe aggregate of the amount contributions for all
				taxable years with respect to all Small Business Start-up Savings Accounts
				maintained for the benefit of an individual shall not exceed $150,000.
								(C)Cost of living
				adjustment
									(i)In
				generalIn the case of a taxable year beginning after 2014, the
				$10,000 amount in subparagraph (A) shall be increased by an amount equal
				to—
										(I)such dollar
				amount, multiplied by
										(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B) thereof.
										(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $500, such amount
				shall be rounded to the next lowest multiple of $500.
									(3)Contributions
				permitted after age 70½Contributions to a
				Small Business Start-up Savings Account may be made even after the individual
				for whom the account is maintained has attained age
				70½.
							(4)Rollovers from
				retirement plans not allowedA taxpayer shall not be allowed to
				make a qualified rollover contribution to a Small Business Start-up Savings
				Account from any eligible retirement plan (as defined in section 402(c)(8)(B)),
				except as may be provided by the Secretary in the case of a rollover from
				another Small Business Start-up Savings Account.
							(5)Income based on
				modified adjusted gross income
								(A)In
				generalIn the case of a taxable year in which the taxpayer’s
				adjusted gross income exceeds $150,000 ($300,000 in the case of a joint
				return), the dollar amount in effect for such taxable year under subsection
				(c)(2) shall be reduced (but not below zero) by the amount determined under
				subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph shall be
				the amount which bears the same ratio to such limitation as—
									(i)the excess
				of—
										(I)the taxpayer’s
				adjusted gross income for such taxable year, over
										(II)$150,000
				($300,000 in the case of a joint return), bears to
										(ii)$25,000.
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(d)Treatment of
				distributions
							(1)Tax
				treatment
								(A)Exclusion of
				qualified distributionsAny qualified distribution from a Small
				Business Start-up Savings Account shall not be includible in gross
				income.
								(B)Inclusion of
				other distributionsDistributions from a Small Business
				Start-up Savings Account which is not a qualified distribution shall be
				included in gross income and, for purposes of section 1, treated as a net
				capital gain.
								(2)Qualified
				distributionFor purposes of
				this subsection, the term qualified distribution means, with
				respect to any taxable year, any payment or distribution from a Small Business
				Start-up Savings Account—
								(A)to the extent the
				amount of such payment or distribution does not exceed the sum of—
									(i)the aggregate
				amounts paid or incurred by the taxpayer for such taxable year with respect to
				a trade or business for the purchase of equipment or facilities, marketing,
				training, incorporation, and accounting fees, and
									(ii)the aggregate
				capital contributions of the taxpayer with respect to a trade or business for
				the taxable year (but only to the extent such amounts are used in such trade or
				business for purposes described in clause (i)), and
									(B)which, in the case
				of a payment or distribution subsequent to the first payment or distribution
				from such account (or any predecessor to such account)—
									(i)is
				made not later than the close of the 5th taxable year beginning after the date
				of such first payment or distribution, and
									(ii)is made with
				respect to the same trade or business with respect to which such first payment
				or distribution was made.
									(3)Treatment after
				death of account beneficiaryIf, by reason of the death of the account
				beneficiary, any person acquires the account beneficiary’s interest in a Small
				Business Start-up Savings Account—
								(A)such account shall cease to be a Small
				Business Start-up Savings Account as of the date of death, and
								(B)an amount equal to
				the fair market value of the assets in such account on such date shall be
				includible—
									(i)in
				the case of a person who is not the estate of such beneficiary, in such
				person’s gross income for the taxable year which includes such date, or
									(ii)in the case of a
				person who is the estate of such beneficiary, in such beneficiary’s gross
				income for the last taxable year of such beneficiary.
									(C)Special
				rules
									(i)Reduction of
				inclusion for predeath expensesThe amount includible in gross
				income under subparagraph (B) shall be reduced by the amounts described in
				paragraph (2) which were incurred by the decedent before the date of the
				decedent’s death and paid by such person within 1 year after such date.
									(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent) with respect to amounts
				included in gross income under clause (i) by such person.
									(4)Mandatory
				distribution rules not to applySection 401(a)(9)(A) and the incidental
				death benefit requirements of section 401(a) shall not apply to any Small
				Business Start-up Savings
				Account.
							.
			(b)Excess
			 contributionsSection 4973 of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subsection:
				
					(h)Excess
				contributions to small business start-Up savings accountsFor
				purposes of this section, in the case of contributions to all Small Business
				Start-up Savings Accounts (within the meaning of section 408B(b)) maintained
				for the benefit of an individual, the term excess contributions
				means the sum of—
						(1)the excess (if
				any) of—
							(A)the amount
				contributed to such accounts for the taxable year, over
							(B)the amount
				allowable as a contribution under section 408B(c)(2)(A) for such taxable year,
				and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
							(A)the distributions
				out of the accounts for the taxable year, and
							(B)the excess (if
				any) of—
								(i)the maximum amount
				allowable as a contribution under section 408B(c)(2)(A) for such taxable year,
				over
								(ii)the amount
				contributed to such accounts for such taxable year, and
								(3)the excess (if any) of—
							(A)the excess (if
				any) of—
								(i)the aggregate
				amounts contributed to such accounts for all taxable years, over
								(ii)the aggregate
				amount allowable as contributions under section 408B(c)(2)(B) for all taxable
				years, over
								(B)the amount
				determined under this paragraph for all preceding taxable
				years.
							.
			(c)Conforming
			 amendmentThe table of sections for subpart A of part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 408A the following new
			 item:
				
					
						Sec. 408B. Small Business Start-up Savings
				Accounts.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
